                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    GEORGE TAYLOR,

                               Plaintiff,
           v.
                                                                  OPINION and ORDER
    SALAM SYED, LORI DOEHLING,
    TRISHA ANDERSON, DENISE VALERIUS,                                  19-cv-299-jdp
    and DALE PAUL,


                               Defendants.1


         Plaintiff George Taylor, an inmate at Columbia Correctional Institution (CCI), suffers

from extensive foot problems. He says that defendants violated the Eighth Amendment to the

United States Constitution and Wisconsin negligence law by denying him needed medical care

for his feet and by refusing to follow a doctor’s standing order allowing him to order shoes

outside of CCI’s normal restrictions.

         The parties have filed several motions. Defendants say that Taylor’s negligence claims

should be dismissed because he did not give required notice to Wisconsin’s attorney general

before filing this suit. Dkt. 44. They also say that they are entitled to summary judgment on

Taylor’s Eighth Amendment claims against three defendants because he failed to exhaust his

administrative remedies before filing suit. Id. I agree that Taylor did not satisfy either

requirement, so I will grant defendants’ motion.

         Taylor asks to amend his complaint to add new Eighth Amendment claims and state-

law negligence claims against defendant Dale Paul and four new defendants. Dkt. 67. Taylor’s


1
    I have updated the caption to reflect defendants’ names as stated in Dkt. 37 and Dkt. 51.
proposed amendments do not state any claim upon which relief may be granted, so I will deny

his request as futile.

       Taylor also asks me to direct defendants to allow him to order shoes under the doctor’s

standing order. Dkt. 67 and 72. These requests are not related to any of Taylor’s surviving

claims, so I will deny them.



                                           ANALYSIS

A. Motion to dismiss

       Defendants move to dismiss Taylor’s state-law negligence claims against all defendants,

contending that Taylor failed to comply with Wisconsin’s notice-of-claim statute, Wis. Stat.

§ 893.82. That statute provides that a claimant bringing a civil action against a state employee

must serve written notice of the claim on Wisconsin’s attorney general within 120 days of the

event giving rise to the action. Wis. Stat. § 893.82(3). The notice must include the names of

each state employee involved. Id. Claimants who are prisoners may not commence a civil action

against a state employee “until the attorney general denies the claim or until 120 days after

the written notice . . . is served upon the attorney general, whichever is earlier.” Wis. Stat.

§ 893.82(3m). The statute requires strict compliance. Riccitelli v. Broekhuizen, 595 N.W.2d 392,

399, 227 Wis. 2d 100 (1999).

       Taylor concedes that the notice of claim he filed did not include the names of the

employees involved and that most of his state-law claims should therefore be dismissed.

Dkt. 53, at 1. But he contends that his state-law claims against Paul should survive. He says

that he could cure the defect in his notice of claim against Paul by filing a new notice of claim.

But the statute does not allow a prisoner to cure defects in a notice of claim after filing a


                                                2
lawsuit—it says that a prisoner may not commence a civil action until his claim has been denied

or 120 days has elapsed since the prisoner served notice, whichever is earlier. So I will grant

defendants’ motion and dismiss all of Taylor’s state-law claims.

B. Exhaustion motion

       Defendants ask for summary judgment on Taylor’s Eighth Amendment claims against

defendants Denise Valerius, Lori Doehling, and Paul, contending that Taylor did not exhaust

his administrative remedies for his claims against those defendants. The Prison Litigation

Reform Act (PLRA) requires prisoners to exhaust all available administrative remedies before

challenging prison conditions in federal court. 42 U.S.C. § 1997e(a). The exhaustion

requirement’s “sole objective . . . is to permit the prison’s administrative process to run its

course before litigation begins.” Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005) (per

curiam). The only grievance that Taylor exhausted prior to litigation accused Syed and

unnamed Health Services Unit staff of refusing to send him to a podiatrist and accused

Anderson of canceling his visit to a podiatrist. Dkt. 47-2, at 10–11. It did not mention the

substance of Taylor’s claims against Valerius, Doehling, or Paul. See id.

       Taylor does not contend that he exhausted his claims against Doehling, so I will grant

defendants’ motion as to her because it is unopposed. Taylor contends that he exhausted his

remedies against Paul and Valerius after filing this lawsuit.2 But the PLRA requires prisoners

to exhaust their administrative remedies before bringing suit, not after, so any exhaustion

efforts after filing were too late to satisfy this requirement. See Perez v. Wis. Dep’t of Corr., 182


2
  Taylor presents his arguments regarding Paul in two supplemental briefs. Dkt. 59 and
Dkt. 61. Defendants requested leave to respond to Taylor’s first supplemental brief. Dkt. 60.
Although Taylor did not request leave to file either additional brief, I will grant him leave to
do so and I will grant defendants’ request to file their additional brief.


                                                 3
F.3d 532, 534–35 (7th Cir. 1999) (“Congress could have written a statute making exhaustion

a precondition to judgment, but it did not. The actual statute makes exhaustion a precondition

to suit.”) (emphasis in original). Accordingly, I will also grant defendants’ exhaustion motion

as to Paul and Valerius.

C. Motion to amend complaint

       Taylor has asked to add new claims against Paul and four new defendants—CCI

employees Lieutenant Loden, Correctional Officer Bortz, Correctional Officer Elliot, and

Sergeant Ziegler—to his complaint. Dkt. 67, at 1. I will construe this as a supplement to his

complaint under Federal Rule of Civil Procedure 15, which requires me to freely give parties

leave to amend their pleadings “when justice so requires.” But if amendment would be futile, I

may deny leave to amend. Foman v. Davis, 371 U.S. 178, 182 (1962).

       In a supplemental statement of facts, Dkt. 64, Taylor says that he ordered a pair of

Gucci loafers from an outside vendor. He ordered these loafers under a standing order from his

doctor that allows him to order shoes from outside vendors that cost more than the prison’s

$75 limit. The loafers were delivered on October 18, 2019. The next day, Zeigler gave Taylor

a notice that said Taylor could not have loafers that were ordered from an unrecognized vendor.

Taylor asked why he could not have the loafers, and Zeigler replied that they were “over the

price limit.” Id., ¶ 2. Taylor told Zeigler about his medical order, but Zeigler replied that Taylor

still could not have the shoes.

       The same day, Taylor wrote a note to Loden and Paul asking why his loafers were not

delivered. In their response, Loden and Paul said that the loafers “are not shoes,” directing

Taylor to file an inmate complaint if he wished. Id., ¶ 3.




                                                 4
       Two days later, Taylor encountered Bortz and asked him who was responsible for

deciding not to deliver the loafers to Taylor. Bortz responded that he, Loden, Paul, Elliot, and

Zeigler had made the decision. Bortz said that he did not have to explain why they had done

so. Later that day, Bortz asked Taylor, “Do you really think you can have those Gucci loafers?

They cost too much.” Id., ¶ 5. Taylor told Bortz that he could exceed CCI’s $75 limit. Bortz

responded that Taylor could not, then began singing at Taylor in a mocking way. Taylor also

sent a written note to Bortz asking who had decided to withhold the loafers, to which Bortz

responded, “ICE,” meaning an inmate complaint examiner. Id.

       Taylor seeks to bring claims against these five defendants under the Eighth Amendment

and Wisconsin negligence law. The Eighth Amendment prohibits prison officials from

consciously ignoring the risk posed by a prisoner’s serious medical need. Estelle v. Gamble, 429

U.S. 97, 103–04 (1976). To state an Eighth Amendment claim, Taylor must allege that the

defendants were aware of his serious medical need and consciously failed to take reasonable

measures to help him. See Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). Refusal to

follow a doctor’s orders can violate the Eighth Amendment in this way. Walker v. Benjamin, 293

F.3d 1030, 1040 (7th Cir. 2002). To state a negligence claim, Taylor must allege that the

defendants caused harm to Taylor by breaching a duty of care that they owed to him. Paul v.

Skemp, 2001 WI 42, ¶ 17, 242 Wis. 2d 507, 625 N.W.2d 860.

       I infer from Taylor’s allegations that all five of these defendants were aware of his

doctor’s order regarding his shoe needs and that they were thus aware that Taylor’s foot injuries

were a serious medical need. But the doctor’s order contained the implicit requirement that

any shoes Taylor ordered under it must be to address his medical needs. And it is not plausible

that a pair of luxury loafers is medically necessary. If Taylor’s foot injuries require slip-on shoes,


                                                  5
he can order a pair of slip-on loafers from one of the prison’s vendors, as he notes in a separate

filing, Dkt. 63, at 2. So Taylor’s proposed amended complaint does not state an Eighth

Amendment claim against any defendant. And for the same reasons, it does not state a

negligence claim against any defendant. Because Taylor’s proposed amended complaint would

be futile, I will deny his request to amend his complaint.

D. Motions for injunctive relief

       Taylor has asked me to order defendants to allow him to order shoes under the terms

of the standing order from his doctor. Dkt. 62. He calls this a request for a temporary

restraining order, a form of injunctive relief that may be granted without notice to defendants.

Fed. R. Civ. P. 65(b). But his filing shows that he is requesting a preliminary injunction,

because he doesn’t ask for relief without notice to defendants. See Fed. R. Civ. P. 65(a). And

this isn’t the type of extreme case where I would consider granting injunctive relief without

notice. So I will treat his motion as a motion for a preliminary injunction. Taylor has since

filed additional motions asking for the same relief. Dkt. 67 and Dkt. 72.

       To obtain a preliminary injunction, a plaintiff must show “some likelihood of

succeeding on the merits” of his underlying claims. Roland Machinery Co. v. Dresser Indus., Inc.,

749 F.2d 380, 387 (7th Cir. 1984). But Taylor’s only surviving claims are against Syed and

Anderson, alleging that they did not allow him to visit a podiatrist for his foot problems.

Because Taylor’s remaining claims are unrelated to the injunctive relief he requests, I will deny

Taylor’s motions for a preliminary injunction.




                                                 6
                                  ORDER

IT IS ORDERED that:

1. Defendants’ motion to dismiss and for summary judgment in part, Dkt. 44, is
   GRANTED. Plaintiff George Taylor’s Wisconsin-law negligence claims against
   defendants Syed, Doehling, Anderson, Valerius, and Paul are DISMISSED without
   prejudice for Taylor’s failure to comply with Wisconsin’s notice-of-claim statute.
   Taylor’s Eighth Amendment claims against Valerius, Doehling, and Paul are
   DISMISSED without prejudice for Taylor’s failure to exhaust his administrative
   remedies.

2. Taylor’s motion to amend his complaint, Dkt. 67, is DENIED.

3. Taylor’s motions for preliminary injunctions, Dkts. 62, 67, and 72, are DENIED.

Entered March 10, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      7
